Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-19 are allowed. 
The following is an examiner's statement of reasons for the indication of allowable subject matters:
For claim 1, the prior art does not disclose or suggest a power apparatus applied in a solid state transformer structure, primarily, having … a first AC-to-DC conversion unit having a first bridge arm and a second bridge arm coupled to the first bridge arm, and a first side of the first AC-to-DC conversion unit coupled to an AC power source, a first DC bus …, an isolated transformer …, a DC-to-AC conversion unit having a third bridge arm and a fourth bridge arm coupled to the third bridge arm, and a first side of the DC-to-AC conversion unit coupled to the first DC bus and a second side of the DC-to-AC conversion unit coupled to the primary side, a second AC-to-DC conversion unit having a fifth bridge arm and a sixth bridge arm coupled to the fifth bridge arm, and a first side of the second AC-to-DC conversion unit coupled to the secondary side, … a second DC bus …, wherein the first bridge arm to the sixth bridge arm have the same circuit connection configuration.
For claim 15, the prior art does not disclose or suggest a three-phase power system applied in a solid state transformer structure …, primarily, … each of the power apparatuses having: a first AC-to-DC conversion unit …, …, a first DC bus coupled to a second side of the first AC-to-DC conversion unit, …, an isolated transformer having a primary side and a secondary side, a DC-to-AC conversion unit …, …, a second AC-to-DC conversion unit having a fifth bridge arm and a sixth bridge arm coupled to the fifth bridge arm, and a first side of the second AC-to-DC conversion unit coupled to the secondary side, and a second DC bus coupled to a second side of the second AC-to-DC conversion unit, …, wherein the first bridge arm to the sixth bridge arm have the same circuit connection configuration, wherein the first AC-to-DC conversion units of the power apparatuses are coupled in series, and the second DC buses of the power apparatuses are coupled in parallel.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUE ZHANG whose telephone number is (571)270-1263.  The examiner can normally be reached on M-F: 8:30AM-5:00PM
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-2838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUE ZHANG/
Primary Examiner, Art Unit 2838